                                            


EXHIBIT 10.1


FIRST AMENDMENT TO EMPLOYMENT AGREEMENT


THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is entered into
by and between SOUTHSIDE BANK (the “Company”) and JULIE SHAMBURGER (the
“Employee”), effective as of the date of execution.


WHEREAS, the Company and the Employee have entered into an employment agreement
dated June 4, 2008 (the “Employment Agreement”); and


WHEREAS, the Company and the Employee desire to amend the Employment Agreement
to increase the term of Employee’s employment pursuant to the terms and
conditions contained in the Employment Agreement;


NOW, THEREFORE, the Company and the Employee agree as follows:


The Employment Agreement is hereby amended by deleting Section 3 in its entirety
and replacing it with the following:


3.    Employment Term. Effective as of October 25, 2018 (the “First Amendment
Date”), unless earlier terminated in accordance with Section 5 hereof, the
Employee’s employment shall be for a three (3) year term (the “Amended Initial
Term”), beginning on the First Amendment Date. Beginning on the first
anniversary of the First Amendment Date and on each anniversary of the First
Amendment Date thereafter, Employee’s employment with Company shall, without
further action by the Employee or the Company, be extended by an additional
one-year period (with any such extended period being referred to as the
“Extended Term”); provided, however, that either party may cause Employee’s
employment to cease to extend automatically by giving written notice to the
other party not less than ninety (90) days prior to the next annual anniversary
of the First Amendment Date. Upon such notice, Employee’s employment shall
terminate upon the expiration of the Amended Initial Term or the then-current
Extended Term, including any prior extensions. If Company elects to terminate
the automatic extension, Section 9 shall no longer be applied following
termination of employment. For purposes of this Agreement, the entire period of
Employee’s employment shall be referred to as the “Employment Period.”


Except as modified by this Amendment, the Employment Agreement remains in full
force and effect. This Amendment and the Employment Agreement, as previously
amended, when construed together, constitute the entire agreement of the parties
with respect to the matters addressed herein.




(Signature on following page)





--------------------------------------------------------------------------------

                                            






EXECUTED on the 25th day of October, 2018.    




 
 
 
 
 
EMPLOYEE:    
 
 
SOUTHSIDE BANK
 
 
 
 
 
 
/s/ Julie N. Shamburger
 
 
/s/ Lee R. Gibson
 
Julie N. Shamburger
 
 
By: Lee R. Gibson
 
 
 
 
Its: President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






